Title: To James Madison from James Wilkinson, 27 February 1812
From: Wilkinson, James
To: Madison, James


SirWashington February 27th. 1812
The peculiarity of my situation as an officer & its hardship as a Man, will I hope excuse me for making this tresspass on your attention.
The conversation which I lately held with my friend Majr. General Dearborn, in consequence I understand of your direction to Him, has occupied my most serious consideration.
Conscious as I am of my incapacity, to treat the supreme executive officer of my Country with disrespect, and conscious also that I testified my entire confidence in your Justice, when compeled by the outrageous Conduct of Mr. simmons the Accountant, to appeal to you pending the session of the late General Court Martial; I can have no hesitation to avow, & I do it with great pleasure, that no language or Sentiment recorded in my defense, was intended either to affect your Mind or derogate from your Character; and I can with equal truth aver, that no instance of my Conduct, before the General Court Martial, was intended to apply to you.
When I have employed the terms “Corruption & Power” it has been with reference, in the first expression, to the machinations of Burr, Clark, Power & their associates, and in the last to the House of Representatives of the Eleventh Congress. But in those parts of my defense, wherein I have given vent to my feelings at the unprecedented manner in which the Secretary of War thought proper to Conduct my prosecution; I did conceive that I was warranted by Precedent, by practice & by the Rights guaranteed to every Citizen, when put to trial for his Life; and I did also believe & do still Hope, that I am as much intitled to your protection as any officer of the Government, because my Services have been longer, more perilous & destructive of every personal Interest.
Under such impressions, when I reflect on the tenor of your confirmation of the Sentence of the General Court Martial; It strikes me that any transgression which I may have committed, in the defense of my Life & Honor, has been fully punished & it would seem has been expiated.
I am sensible that the impending Crisis of our public Affairs, requires harmony, concord & cooperation among the public Servants and as I have buried every Sentiment of resentment towards the Secretary of War, I could have no objection, personally, to vary or expunge any rank Epithet or acrimonious expression, which in an Agony of Mind may have escaped my Pen: but sir I feel it a matter of extreme delicacy in relation to my Honor & also to the General Court Martial, to take upon me to alter any part of the record which it has submited to your consideration, tho’ I am perfectly willing no publication should be made of the proceedings at this time.
I submit this exposition of my Motives & dispositions to your Candid consideration in the Hope that a retrospect of my long sufferings & privations, may incline you to the opinion that I have suffered enough for the best action of my Life.
From my Knowledge of the personal confidence you repose in my friend General Lee, I have imparted to Him the substance of my conversation with General Dearborn, shewn him this Letter, & opened to Him my mind on the subject, with my request He would present it to you & make such further explanations as I have authorized. With perfect respect, I have the Honor to be Your Obedt. & Humble Servt
Ja Wilkinson
